74 F.3d 1233NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Muhammad Waliyullah Karim Abdul QADIR, Plaintiff-Appellant,v.Everette TAYLOR, Defendant-Appellee.
No. 95-2697.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 11, 1996.Decided:  January 23, 1996.

Muhammad Waliyullah Karim Abdul, Appellant Pro Se.  Andrew Foster McLeod, Griggs, Spruill & Harris, Cheraw, SC, for Appellee.
Before RUSSELL, HALL, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order accepting the magistrate judge's recommendation and denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Qadir v. Taylor, No. CA-95-920-19BC (D.S.C. Aug. 21, 1995).  We deny Appellant's motion for a protective order and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED